          Case 21-30057-hdh11 Doc 68 Filed 01/28/21                                           Entered 01/28/21 16:25:49         Page 1 of 26




 Fill in this information to identify the case:

 Debtor name         AAC Holding Corp.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF TEXAS

 Case number (if known)         21-30057
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          January 28, 2021                        X /s/ Stephen Szejner
                                                                       Signature of individual signing on behalf of debtor

                                                                       Stephen Szejner
                                                                       Printed name

                                                                       Vice President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           Case 21-30057-hdh11 Doc 68 Filed 01/28/21                                                                     Entered 01/28/21 16:25:49                                 Page 2 of 26

 Fill in this information to identify the case:

 Debtor name            AAC Holding Corp.

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF TEXAS

 Case number (if known)               21-30057
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $     125,000,000.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $     125,000,000.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$     123,863,206.56


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $        123,863,206.56




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
           Case 21-30057-hdh11 Doc 68 Filed 01/28/21                                  Entered 01/28/21 16:25:49              Page 3 of 26

 Fill in this information to identify the case:

 Debtor name         AAC Holding Corp.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF TEXAS

 Case number (if known)         21-30057
                                                                                                                              Check if this is an
                                                                                                                              amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                             12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
    All cash or cash equivalents owned or controlled by the debtor                                                            Current value of
                                                                                                                              debtor's interest

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

                                                                                                     Valuation method used     Current value of
                                                                                                     for current value         debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership
                     100% interest in American Achievement
           15.1.     Corporation                                                    100       %                                     $125,000,000.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 21-30057-hdh11 Doc 68 Filed 01/28/21                                 Entered 01/28/21 16:25:49           Page 4 of 26

 Debtor         AAC Holding Corp.                                                            Case number (If known) 21-30057
                Name



 16.        Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
            Describe:


 17.        Total of Part 4.                                                                                                   $125,000,000.00
            Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 21-30057-hdh11 Doc 68 Filed 01/28/21                                                     Entered 01/28/21 16:25:49                      Page 5 of 26

 Debtor          AAC Holding Corp.                                                                                   Case number (If known) 21-30057
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                     $125,000,000.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                     $125,000,000.00              + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                             $125,000,000.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
           Case 21-30057-hdh11 Doc 68 Filed 01/28/21                                            Entered 01/28/21 16:25:49                 Page 6 of 26

 Fill in this information to identify the case:

 Debtor name          AAC Holding Corp.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF TEXAS

 Case number (if known)              21-30057
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
        Cerebus Business Finance,
 2.1                                                  Describe debtor's property that is subject to a lien                          $0.00                    $0.00
        LLC
        Creditor's Name                               collateral agent for Secured Parties;
        Attn: Joseph Naccarato                        guaranteed debt (fully collateralized).
        875 Third Avenue
        New York, NY 10022
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                   $0.00

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 21-30057-hdh11 Doc 68 Filed 01/28/21                                         Entered 01/28/21 16:25:49                             Page 7 of 26

 Fill in this information to identify the case:

 Debtor name         AAC Holding Corp.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF TEXAS

 Case number (if known)           21-30057
                                                                                                                                                    Check if this is an
                                                                                                                                                    amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                          $0.00
           Adam Harris                                                          Contingent
           Schulte Roth & Zabel                                                 Unliquidated
           919 Third Avenue                                                     Disputed
           New York, NY 10022
                                                                             Basis for the claim:    Notice only
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                          $0.00
           Blank Rome, LLP
           Attn: Lawrence Flick                                                 Contingent
           The Chrysler Building                                                Unliquidated
           405 Lexington Ave                                                    Disputed
           New York, NY 10174
                                                                             Basis for the claim:    Notice only
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $44,412,484.30
           Falcon Strategic Partners IV, LP                                     Contingent
           21 Custom House Street, 10th Floor                                   Unliquidated
           Boston, MA 02110                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Senior Subordinated Notes; guaranteed debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                          $0.00
           Fenway Partners                                                      Contingent
           Attn: Gregg Smart & Chris Stevenson                                  Unliquidated
           1251 Avenue of the Americas                                          Disputed
           New York, NY 10020
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                      page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         29733                                             Best Case Bankruptcy
          Case 21-30057-hdh11 Doc 68 Filed 01/28/21                                          Entered 01/28/21 16:25:49                             Page 8 of 26

 Debtor       AAC Holding Corp.                                                                       Case number (if known)            21-30057
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Laura Davis Jones                                                     Contingent
          Pachulski Stang Ziehl Jones                                           Unliquidated
          919 North market St., 17th Floor                                      Disputed
          Wilmington, DE 19801
                                                                             Basis for the claim:    Notice Only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Lowenstein Sandler, LLP                                               Contingent
          Attn: Steve Siesser                                                   Unliquidated
          1251 Avenue of the Americas                                           Disputed
          New York, NY 10020
                                                                             Basis for the claim:    Notice only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Matthew L. White                                                      Contingent
          Falcon Investment Advisors,LLC                                        Unliquidated
          600 Lexington Ave., 35th Floor                                        Disputed
          New York, NY 10022
                                                                             Basis for the claim:    Notice only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          PNC Bank, National Association                                        Contingent
          1 North Franklin Street, Ste 2500                                     Unliquidated
          Chicago, IL 60606                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Administrative Agent for Lenders; Notice only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $3,797,727.35
          Prudential Capital Partners                                           Contingent
          (Parallel Fund), IV, L.P.                                             Unliquidated
          180 N. Stetson Ave., Ste 5200                                         Disputed
          Chicago, IL 60601
                                                                             Basis for the claim:    Senior Subordinated Notes; guaranteed debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $72,004,910.57
          Prudential Capital Partners IV, L.P.                                  Contingent
          180 N. Stetson Ave., Ste 5200                                         Unliquidated
          Chicago, IL 60601                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Senior Subordinated Notes; guaranteed debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $3,648,084.34
          Prudential Capital Partners Management                                Contingent
          Fund IV, L.P.                                                         Unliquidated
          180 N. Stetson Ave., Ste 5200                                         Disputed
          Chicago, IL 60601
                                                                             Basis for the claim:    Senior Subordinated Notes; guaranteed debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 21-30057-hdh11 Doc 68 Filed 01/28/21                                         Entered 01/28/21 16:25:49                             Page 9 of 26

 Debtor       AAC Holding Corp.                                                                       Case number (if known)            21-30057
              Name

 3.12      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                      $0.00
           Robert Britton                                                       Contingent
           Paul Weiss Rifkind Wharton Garrison, LLP                             Unliquidated
           1285 Avenue of the Americas                                          Disputed
           New York, NY 10019-6064
                                                                             Basis for the claim:    Notice only
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?         No     Yes


 3.13      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                      $0.00
           Stephen Szejner                                                      Contingent
           Prudential Private Capital                                           Unliquidated
           180 N. Stetson Ave., Suite 5200                                      Disputed
           Chicago, IL 60601
                                                                             Basis for the claim:    Notice only
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?         No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       PNC Bank
           Attn: Trina Barkley                                                                        Line     3.8
           500 First Avenue, 4th Floor
                                                                                                             Not listed. Explain
           Pittsburgh, PA 15219

 4.2       PNC Bank
           Attn: Lee LeBine                                                                           Line     3.8
           200 S. Wacker, Ste 600
                                                                                                             Not listed. Explain
           Chicago, IL 60606


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                         0.00
 5b. Total claims from Part 2                                                                            5b.    +     $               123,863,206.56

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                  123,863,206.56




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
         Case 21-30057-hdh11 Doc 68 Filed 01/28/21                                Entered 01/28/21 16:25:49                     Page 10 of 26

 Fill in this information to identify the case:

 Debtor name         AAC Holding Corp.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF TEXAS

 Case number (if known)         21-30057
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
          Case 21-30057-hdh11 Doc 68 Filed 01/28/21                              Entered 01/28/21 16:25:49                  Page 11 of 26

 Fill in this information to identify the case:

 Debtor name         AAC Holding Corp.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF TEXAS

 Case number (if known)         21-30057
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      AAC Group                                                                           Prudential Capital                 D
             Holding Corp                                                                        Partners                           E/F       3.9
                                                                                                                                    G




    2.2      AAC Group                                                                           Falcon Strategic                   D
             Holding Corp.                                                                       Partners IV, LP                    E/F       3.3
                                                                                                                                    G




    2.3      AAC Group                                                                           Prudential Capital                 D
             Holding Corp.                                                                       Partners IV, L.P.                  E/F       3.10
                                                                                                                                    G




    2.4      AAC Group                                                                           Prudential Capital                 D
             Holding Corp.                                                                       Partners                           E/F       3.11
                                                                                                 Management
                                                                                                                                    G




    2.5      AAC Iconic                                                                          Prudential Capital                 D
             Holdings LLC                                                                        Partners                           E/F       3.9
                                                                                                                                    G




Official Form 206H                                                      Schedule H: Your Codebtors                                         Page 1 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
          Case 21-30057-hdh11 Doc 68 Filed 01/28/21                        Entered 01/28/21 16:25:49               Page 12 of 26

 Debtor       AAC Holding Corp.                                                     Case number (if known)   21-30057


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      AAC Iconic                                                                  Prudential Capital                 D
             Holdings LLC                                                                Partners IV, L.P.                  E/F       3.10
                                                                                                                            G




    2.7      AAC Iconic                                                                  Falcon Strategic                   D
             Holdings, LLC                                                               Partners IV, LP                    E/F       3.3
                                                                                                                            G




    2.8      AAC Iconic                                                                  Prudential Capital                 D
             Holdings, LLC                                                               Partners                           E/F       3.11
                                                                                         Management
                                                                                                                            G




    2.9      AAC Iconic                                                                  Prudential Capital                 D
             Intermediate                                                                Partners                           E/F       3.9
             Holdings LLC
                                                                                                                            G




    2.10     AAC Iconic                                                                  Prudential Capital                 D
             Intermediate                                                                Partners                           E/F       3.11
             Holdings LLC                                                                Management
                                                                                                                            G




    2.11     AAC Iconic                                                                  Falcon Strategic                   D
             Intermediate                                                                Partners IV, LP                    E/F       3.3
             Holdings, LLC
                                                                                                                            G




    2.12     AAC Iconic                                                                  Prudential Capital                 D
             Intermediate                                                                Partners IV, L.P.                  E/F       3.10
             Holdings, LLC
                                                                                                                            G




    2.13     American                                                                    Cerebus Business                   D   2.1
             Achievement                                                                 Finance, LLC                       E/F
             Corp
                                                                                                                            G




Official Form 206H                                                   Schedule H: Your Codebtors                                    Page 2 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
          Case 21-30057-hdh11 Doc 68 Filed 01/28/21                        Entered 01/28/21 16:25:49               Page 13 of 26

 Debtor       AAC Holding Corp.                                                     Case number (if known)   21-30057


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.14     American                                                                    Falcon Strategic                   D
             Achievement                                                                 Partners IV, LP                    E/F       3.3
             Corporation
                                                                                                                            G




    2.15     American                                                                    Prudential Capital                 D
             Achievement                                                                 Partners                           E/F       3.9
             Corporation
                                                                                                                            G




    2.16     American                                                                    Prudential Capital                 D
             Achievement                                                                 Partners IV, L.P.                  E/F       3.10
             Corporation
                                                                                                                            G




    2.17     American                                                                    Prudential Capital                 D
             Achievement                                                                 Partners                           E/F       3.11
             Corporation                                                                 Management
                                                                                                                            G




    2.18     American                                                                    Prudential Capital                 D
             Achievement                                                                 Partners                           E/F       3.9
             Group Holding
                                                                                                                            G
             Corp



    2.19     American                                                                    Prudential Capital                 D
             Achievement                                                                 Partners                           E/F       3.11
             Group Holding                                                               Management
                                                                                                                            G
             Corp



    2.20     American                                                                    Falcon Strategic                   D
             Achievement                                                                 Partners IV, LP                    E/F       3.3
             Group Holding
                                                                                                                            G
             Corp.



    2.21     American                                                                    Prudential Capital                 D
             Achievement                                                                 Partners IV, L.P.                  E/F       3.10
             Group Holding
                                                                                                                            G
             Corp.




Official Form 206H                                                   Schedule H: Your Codebtors                                    Page 3 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
          Case 21-30057-hdh11 Doc 68 Filed 01/28/21                        Entered 01/28/21 16:25:49               Page 14 of 26

 Debtor       AAC Holding Corp.                                                     Case number (if known)   21-30057


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.22     American                                                                    Prudential Capital                 D
             Achievement                                                                 Partners                           E/F       3.9
             Intermediate
                                                                                                                            G
             Holdin



    2.23     American                                                                    Prudential Capital                 D
             Achievement                                                                 Partners IV, L.P.                  E/F       3.10
             Intermediate
                                                                                                                            G
             Holdin



    2.24     American                                                                    Prudential Capital                 D
             Achievement                                                                 Partners                           E/F       3.11
             Intermediate                                                                Management
                                                                                                                            G
             Holdin



    2.25     Braddock                                                                    Prudential Capital                 D
             Holding LLC                                                                 Partners                           E/F       3.11
                                                                                         Management
                                                                                                                            G




    2.26     Braddock                                                                    Cerebus Business                   D   2.1
             Holding, LLC                                                                Finance, LLC                       E/F
                                                                                                                            G




    2.27     Braddock                                                                    Falcon Strategic                   D
             Holding, LLC                                                                Partners IV, LP                    E/F       3.3
                                                                                                                            G




    2.28     Braddock                                                                    Prudential Capital                 D
             Holding, LLC                                                                Partners                           E/F       3.9
                                                                                                                            G




    2.29     Braddock                                                                    Prudential Capital                 D
             Holding, LLC                                                                Partners IV, L.P.                  E/F       3.10
                                                                                                                            G




Official Form 206H                                                   Schedule H: Your Codebtors                                    Page 4 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
          Case 21-30057-hdh11 Doc 68 Filed 01/28/21                        Entered 01/28/21 16:25:49               Page 15 of 26

 Debtor       AAC Holding Corp.                                                     Case number (if known)   21-30057


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.30     CBI North                                                                   Prudential Capital                 D
             America, Inc.                                                               Partners                           E/F       3.9
                                                                                                                            G




    2.31     CBI North                                                                   Prudential Capital                 D
             America, Inc.                                                               Partners                           E/F       3.11
                                                                                         Management
                                                                                                                            G




    2.32     CBI North                                                                   Prudential Capital                 D
             America, Inc.                                                               Partners IV, L.P.                  E/F       3.10
                                                                                                                            G




    2.33     CBI North                                                                   Cerebus Business                   D   2.1
             American, Inc.                                                              Finance, LLC                       E/F
                                                                                                                            G




    2.34     CNI North                                                                   Falcon Strategic                   D
             America, Inc.                                                               Partners IV, LP                    E/F       3.3
                                                                                                                            G




    2.35     Commemorative                                                               Prudential Capital                 D
             Brands, Inc                                                                 Partners                           E/F       3.9
                                                                                                                            G




    2.36     Commemorative                                                               Cerebus Business                   D   2.1
             Brands, Inc.                                                                Finance, LLC                       E/F
                                                                                                                            G




    2.37     Commemorative                                                               Falcon Strategic                   D
             Brands, Inc.                                                                Partners IV, LP                    E/F       3.3
                                                                                                                            G




Official Form 206H                                                   Schedule H: Your Codebtors                                    Page 5 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
          Case 21-30057-hdh11 Doc 68 Filed 01/28/21                        Entered 01/28/21 16:25:49               Page 16 of 26

 Debtor       AAC Holding Corp.                                                     Case number (if known)   21-30057


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.38     Commemorative                                                               Prudential Capital                 D
             Brands, Inc.                                                                Partners IV, L.P.                  E/F       3.10
                                                                                                                            G




    2.39     Commermorative                                                              Prudential Capital                 D
             Brands Inc.                                                                 Partners                           E/F       3.11
                                                                                         Management
                                                                                                                            G




    2.40     EPG Canada Ltd.                                                             Prudential Capital                 D
                                                                                         Partners IV, L.P.                  E/F       3.10
                                                                                                                            G




    2.41     EPG Canada,                                                                 Cerebus Business                   D   2.1
             Ltd.                                                                        Finance, LLC                       E/F
                                                                                                                            G




    2.42     EPG Canada,                                                                 Falcon Strategic                   D
             Ltd.                                                                        Partners IV, LP                    E/F       3.3
                                                                                                                            G




    2.43     EPG Canada,                                                                 Prudential Capital                 D
             Ltd.                                                                        Partners                           E/F       3.11
                                                                                         Management
                                                                                                                            G




    2.44     EPG Canda Ltd.                                                              Prudential Capital                 D
                                                                                         Partners                           E/F       3.9
                                                                                                                            G




    2.45     Gaspard & Sons,                                                             Cerebus Business                   D   2.1
             Inc.                                                                        Finance, LLC                       E/F
                                                                                                                            G




Official Form 206H                                                   Schedule H: Your Codebtors                                    Page 6 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
          Case 21-30057-hdh11 Doc 68 Filed 01/28/21                        Entered 01/28/21 16:25:49               Page 17 of 26

 Debtor       AAC Holding Corp.                                                     Case number (if known)   21-30057


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.46     Gaspard & Sons,                                                             Falcon Strategic                   D
             Inc.                                                                        Partners IV, LP                    E/F       3.3
                                                                                                                            G




    2.47     Gaspard & Sons,                                                             Prudential Capital                 D
             Inc.                                                                        Partners                           E/F       3.9
                                                                                                                            G




    2.48     Gaspard & Sons,                                                             Prudential Capital                 D
             Inc.                                                                        Partners IV, L.P.                  E/F       3.10
                                                                                                                            G




    2.49     Gaspard & Sons,                                                             Prudential Capital                 D
             Inc.                                                                        Partners                           E/F       3.11
                                                                                         Management
                                                                                                                            G




    2.50     Gaspard and                                                                 Prudential Capital                 D
             Sons Mayagues,                                                              Partners IV, L.P.                  E/F       3.10
             Inc.
                                                                                                                            G




    2.51     Gaspard and                                                                 Cerebus Business                   D   2.1
             Sons Mayaguez                                                               Finance, LLC                       E/F
             Inc.
                                                                                                                            G




    2.52     Gaspard and                                                                 Prudential Capital                 D
             Sons Mayaguez                                                               Partners                           E/F       3.9
             Inc.
                                                                                                                            G




    2.53     Gaspard and                                                                 Prudential Capital                 D
             Sons Mayaguez                                                               Partners                           E/F       3.11
             Inc.                                                                        Management
                                                                                                                            G




Official Form 206H                                                   Schedule H: Your Codebtors                                    Page 7 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
          Case 21-30057-hdh11 Doc 68 Filed 01/28/21                        Entered 01/28/21 16:25:49               Page 18 of 26

 Debtor       AAC Holding Corp.                                                     Case number (if known)   21-30057


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.54     Gaspard and                                                                 Falcon Strategic                   D
             Sons Mayaguez,                                                              Partners IV, LP                    E/F       3.3
             Inc.
                                                                                                                            G




    2.55     Gaspard Ltd                                                                 Prudential Capital                 D
                                                                                         Partners                           E/F       3.9
                                                                                                                            G




    2.56     Gaspard Ltd.                                                                Cerebus Business                   D   2.1
                                                                                         Finance, LLC                       E/F
                                                                                                                            G




    2.57     Gaspard Ltd.                                                                Falcon Strategic                   D
                                                                                         Partners IV, LP                    E/F       3.3
                                                                                                                            G




    2.58     Gaspard Ltd.                                                                Prudential Capital                 D
                                                                                         Partners IV, L.P.                  E/F       3.10
                                                                                                                            G




    2.59     Gaspard Regalia                                                             Falcon Strategic                   D
             Inc.                                                                        Partners IV, LP                    E/F       3.3
                                                                                                                            G




    2.60     Gaspard Regalia                                                             Prudential Capital                 D
             Inc.                                                                        Partners                           E/F       3.11
                                                                                         Management
                                                                                                                            G




    2.61     Gaspard Regalia,                                                            Cerebus Business                   D   2.1
             Inc.                                                                        Finance, LLC                       E/F
                                                                                                                            G




Official Form 206H                                                   Schedule H: Your Codebtors                                    Page 8 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
          Case 21-30057-hdh11 Doc 68 Filed 01/28/21                        Entered 01/28/21 16:25:49               Page 19 of 26

 Debtor       AAC Holding Corp.                                                     Case number (if known)   21-30057


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.62     Gaspard Regalia,                                                            Prudential Capital                 D
             Inc.                                                                        Partners                           E/F       3.9
                                                                                                                            G




    2.63     Gaspard Regalia,                                                            Prudential Capital                 D
             Inc.                                                                        Partners IV, L.P.                  E/F       3.10
                                                                                                                            G




    2.64     Gaspard, Ltd.                                                               Prudential Capital                 D
                                                                                         Partners                           E/F       3.11
                                                                                         Management
                                                                                                                            G




    2.65     Grad-Images                                                                 Prudential Capital                 D
             Canada, Ltd                                                                 Partners                           E/F       3.9
                                                                                                                            G




    2.66     Grad-Images                                                                 Cerebus Business                   D   2.1
             Canada, Ltd.                                                                Finance, LLC                       E/F
                                                                                                                            G




    2.67     Grad-Images                                                                 Falcon Strategic                   D
             Canada, Ltd.                                                                Partners IV, LP                    E/F       3.3
                                                                                                                            G




    2.68     Grad-Images                                                                 Prudential Capital                 D
             Canada, Ltd.                                                                Partners IV, L.P.                  E/F       3.10
                                                                                                                            G




    2.69     Grad-Images                                                                 Prudential Capital                 D
             Canada, Ltd.                                                                Partners                           E/F       3.11
                                                                                         Management
                                                                                                                            G




Official Form 206H                                                   Schedule H: Your Codebtors                                    Page 9 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
          Case 21-30057-hdh11 Doc 68 Filed 01/28/21                        Entered 01/28/21 16:25:49               Page 20 of 26

 Debtor       AAC Holding Corp.                                                     Case number (if known)   21-30057


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.70     Iconic Group,                                                               Cerebus Business                   D   2.1
             Inc.                                                                        Finance, LLC                       E/F
                                                                                                                            G




    2.71     Iconic Group,                                                               Falcon Strategic                   D
             Inc.                                                                        Partners IV, LP                    E/F       3.3
                                                                                                                            G




    2.72     Iconic Group,                                                               Prudential Capital                 D
             Inc.                                                                        Partners                           E/F       3.9
                                                                                                                            G




    2.73     Iconic Group,                                                               Prudential Capital                 D
             Inc.                                                                        Partners IV, L.P.                  E/F       3.10
                                                                                                                            G




    2.74     Iconic Group,                                                               Prudential Capital                 D
             Inc.                                                                        Partners                           E/F       3.11
                                                                                         Management
                                                                                                                            G




    2.75     Taylor                                                                      Cerebus Business                   D   2.1
             Manufacturing                                                               Finance, LLC                       E/F
             Holdings, LLC
                                                                                                                            G




    2.76     Taylor                                                                      Falcon Strategic                   D
             Manufacturing                                                               Partners IV, LP                    E/F       3.3
             Holdings, LLC
                                                                                                                            G




    2.77     Taylor                                                                      Prudential Capital                 D
             Manufacturing                                                               Partners                           E/F       3.9
             Holdings, LLC
                                                                                                                            G




Official Form 206H                                                   Schedule H: Your Codebtors                                    Page 10 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
          Case 21-30057-hdh11 Doc 68 Filed 01/28/21                        Entered 01/28/21 16:25:49               Page 21 of 26

 Debtor       AAC Holding Corp.                                                     Case number (if known)   21-30057


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.78     Taylor                                                                      Prudential Capital                 D
             Manufacturing                                                               Partners IV, L.P.                  E/F       3.10
             Holdings, LLC
                                                                                                                            G




    2.79     Taylor                                                                      Prudential Capital                 D
             Manufacturing                                                               Partners                           E/F       3.11
             Holdings, LLC                                                               Management
                                                                                                                            G




    2.80     Taylor                                                                      Cerebus Business                   D   2.1
             Publishing                                                                  Finance, LLC                       E/F
             Company
                                                                                                                            G




    2.81     Taylor                                                                      Falcon Strategic                   D
             Publishing                                                                  Partners IV, LP                    E/F       3.3
             Company
                                                                                                                            G




    2.82     Taylor                                                                      Prudential Capital                 D
             Publishing                                                                  Partners                           E/F       3.9
             Company
                                                                                                                            G




    2.83     Taylor                                                                      Prudential Capital                 D
             Publishing                                                                  Partners IV, L.P.                  E/F       3.10
             Company
                                                                                                                            G




    2.84     Taylor                                                                      Prudential Capital                 D
             Publishing                                                                  Partners                           E/F       3.11
             Company                                                                     Management
                                                                                                                            G




    2.85     Taylor                                                                      Cerebus Business                   D   2.1
             Publishing                                                                  Finance, LLC                       E/F
             Manufacturing,
                                                                                                                            G
             L.P.




Official Form 206H                                                   Schedule H: Your Codebtors                                    Page 11 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
          Case 21-30057-hdh11 Doc 68 Filed 01/28/21                        Entered 01/28/21 16:25:49               Page 22 of 26

 Debtor       AAC Holding Corp.                                                     Case number (if known)   21-30057


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.86     Taylor                                                                      Falcon Strategic                   D
             Publishing                                                                  Partners IV, LP                    E/F       3.3
             Manufacturing,
                                                                                                                            G
             L.P.



    2.87     Taylor                                                                      Prudential Capital                 D
             Publishing                                                                  Partners                           E/F       3.9
             Manufacturing,
                                                                                                                            G
             L.P.



    2.88     Taylor                                                                      Prudential Capital                 D
             Publishing                                                                  Partners IV, L.P.                  E/F       3.10
             Manufacturing,
                                                                                                                            G
             L.P.



    2.89     Taylor                                                                      Prudential Capital                 D
             Publishing                                                                  Partners                           E/F       3.11
             Manufacturing,                                                              Management
                                                                                                                            G
             L.P.



    2.90     Taylor Senior                                                               Cerebus Business                   D   2.1
             Holding Corp                                                                Finance, LLC                       E/F
                                                                                                                            G




    2.91     Taylor Senior                                                               Prudential Capital                 D
             Holding Corp                                                                Partners                           E/F       3.9
                                                                                                                            G




    2.92     Taylor Senior                                                               Falcon Strategic                   D
             Holding Corp.                                                               Partners IV, LP                    E/F       3.3
                                                                                                                            G




    2.93     Taylor Senior                                                               Prudential Capital                 D
             Holding Corp.                                                               Partners IV, L.P.                  E/F       3.10
                                                                                                                            G




Official Form 206H                                                   Schedule H: Your Codebtors                                    Page 12 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
          Case 21-30057-hdh11 Doc 68 Filed 01/28/21                        Entered 01/28/21 16:25:49               Page 23 of 26

 Debtor       AAC Holding Corp.                                                     Case number (if known)   21-30057


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.94     Taylor Senior                                                               Prudential Capital                 D
             Holding Corp.                                                               Partners                           E/F       3.11
                                                                                         Management
                                                                                                                            G




    2.95     TP Holding Corp                                                             Prudential Capital                 D
                                                                                         Partners                           E/F       3.9
                                                                                                                            G




    2.96     TP Holding Corp.                                                            Cerebus Business                   D   2.1
                                                                                         Finance, LLC                       E/F
                                                                                                                            G




    2.97     TP Holding Corp.                                                            Falcon Strategic                   D
                                                                                         Partners IV, LP                    E/F       3.3
                                                                                                                            G




    2.98     TP Holding Corp.                                                            Prudential Capital                 D
                                                                                         Partners IV, L.P.                  E/F       3.10
                                                                                                                            G




    2.99     TP Holding Corp.                                                            Prudential Capital                 D
                                                                                         Partners                           E/F       3.11
                                                                                         Management
                                                                                                                            G




    2.10     University Cap                                                              Cerebus Business                   D   2.1
    0        and Gown Co.,                                                               Finance, LLC                       E/F
             Inc.
                                                                                                                            G




    2.10     University Cap                                                              Falcon Strategic                   D
    1        and Gown Co.,                                                               Partners IV, LP                    E/F       3.3
             Inc.
                                                                                                                            G




Official Form 206H                                                   Schedule H: Your Codebtors                                    Page 13 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
          Case 21-30057-hdh11 Doc 68 Filed 01/28/21                        Entered 01/28/21 16:25:49               Page 24 of 26

 Debtor       AAC Holding Corp.                                                     Case number (if known)   21-30057


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.10     University Cap                                                              Prudential Capital                 D
    2        and Gown Co.,                                                               Partners IV, L.P.                  E/F       3.10
             Inc.
                                                                                                                            G




    2.10     University Cap                                                              Prudential Capital                 D
    3        and Gown Co.,                                                               Partners                           E/F       3.11
             Inc.                                                                        Management
                                                                                                                            G




    2.10     University Cap                                                              Prudential Capital                 D
    4        and Gown, Co.,                                                              Partners                           E/F       3.9
             Inc.
                                                                                                                            G




    2.10     Willsie Cap &                                                               Prudential Capital                 D
    5        Gown LLC                                                                    Partners IV, L.P.                  E/F       3.10
                                                                                                                            G




    2.10     Willsie Cap &                                                               Prudential Capital                 D
    6        Gown LLC                                                                    Partners                           E/F       3.11
                                                                                         Management
                                                                                                                            G




    2.10     Willsie Cap &                                                               Cerebus Business                   D   2.1
    7        Gown, LLC                                                                   Finance, LLC                       E/F
                                                                                                                            G




    2.10     Willsie Cap &                                                               Falcon Strategic                   D
    8        Gown, LLC                                                                   Partners IV, LP                    E/F       3.3
                                                                                                                            G




    2.10     Willsie Cap &                                                               Prudential Capital                 D
    9        Gown, LLC                                                                   Partners                           E/F       3.9
                                                                                                                            G




Official Form 206H                                                   Schedule H: Your Codebtors                                    Page 14 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
         Case 21-30057-hdh11 Doc 68 Filed 01/28/21                                    Entered 01/28/21 16:25:49              Page 25 of 26

                                                               United States Bankruptcy Court
                                                                      Northern District of Texas
 In re      AAC Holding Corp.                                                                              Case No.      21-30057
                                                                                  Debtor(s)                Chapter       11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities              Kind of Interest
 business of holder
 AAC Group Holding Corp.                                                                                              100%
 1550 W. Mockingbird Lane
 Dallas, TX 75235

 AAC Iconic Holdings LLC                                                                                              100% in AAC Iconic
                                                                                                                      Intermediate Holdings LLC

 AAC Iconic Intermediate Holdings LLC                                                                                 100% American Achievement
                                                                                                                      Group Holding Corp.

 AAC Iconic MIP LLC                                                                                                   Class C-1 Units (230,625) in
                                                                                                                      AAC Iconic Holdings LLC

 American Achievement Group Holding Corp.                                                                             100% in American
                                                                                                                      Achievement Intermediate
                                                                                                                      Holding Corp.

 American Achievement Holdings LLC                                                                                    Class B (Preferred Stock)
                                                                                                                      100%; Class D (Common
                                                                                                                      Stock) 2.666% in AAC Iconic
                                                                                                                      Holdings LLC

 American Achievement Intermediate                                                                                    100% in AAC Group Holding
 Holding Corp.                                                                                                        Corp

 Falcon Strategic Partners, IV, LP                                                                                    Class A-1 (Preferred Stock)
                                                                                                                      35.856%; Class A-2 (Preferred
                                                                                                                      Stock) 35.808%; Class D
                                                                                                                      (Common Stock) 33.688% in
                                                                                                                      AAC Iconic Holdings LLC

 Fenway Iconic AAC Holdings, LLC                                                                                      Class A-2 (Preferred Stock)
                                                                                                                      0.134%; Class D (Common
                                                                                                                      Stock) 3.424% in AAC Iconic
                                                                                                                      Holdings LLC

 Prudential Capital Partners                                                                                          Class A-1 (Preferred Stock)
 (Parallel Fund) IV, L.P.                                                                                             3.066%; Class A-2 (Preferred
                                                                                                                      Stock) 3.062%; Class D
                                                                                                                      (Common Stock) 2.879% in
                                                                                                                      AAC Iconic Holdings LLC




Sheet 1 of 2 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
          Case 21-30057-hdh11 Doc 68 Filed 01/28/21                                      Entered 01/28/21 16:25:49                       Page 26 of 26


 In re:    AAC Holding Corp.                                                                             Case No. 21-30057
                                                                                     Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities                        Kind of Interest
 business of holder

 Prudential Capital Partners IV, LP                                                                                             Class A-1 (Preferred Stock)
                                                                                                                                58.133%;Class A-2 (Preferred
                                                                                                                                Stock) 58.055%, Class D
                                                                                                                                (Common Stock) 54.585% in
                                                                                                                                AAC Iconic Holdings LLC

 Prudential Capital Partners Management                                                                                         Class A-1 (Preferred Stock)
 Fund IV, L.P.                                                                                                                  2.945%; Class A-2 (Preferred
                                                                                                                                Stock) 2.941%; Class D
                                                                                                                                (Common Stock) 2.766% in
                                                                                                                                AAC Iconic Holdings LLC

 RGIP, LLC                                                                                                                      Class D (Common Stock)
                                                                                                                                0.012% in AAC Iconic
                                                                                                                                Holdings LLC


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Vice President of the corporation named as the debtor in this case, declare under penalty of perjury that I
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



 Date January 28, 2021                                                       Signature /s/ Stephen Szejner
                                                                                            Stephen Szejner

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




List of equity security holders consists of 2 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
